DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of the following species in the reply filed on July 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	The elected species contains sequence below and clone IP10.44:

	
    PNG
    media_image1.png
    521
    697
    media_image1.png
    Greyscale


	Claims 1, 3, 5, 7, 9, 11, 13, 15, 16, 18, 20, 23, 24, 33-35, 37, 39, and 41-44 have been canceled.

	Claims 2, 4, 6, 8, 10, 12, 14, 17, 19, 21, 22, 25-32, 36, 38, and 40 are pending and currently under consideration.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 is indefinite in the recitation of “e.g.” as exemplified diseases because the metes and bounds of the disease is unclear.  The phrase "e.g." renders the claim indefinite because it is unclear whether the limitation of he diseases following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claims 2, 4, 10, 21, 22, 25-32, 36, 38, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	The claims are drawn to a method of treating an inflammatory or autoimmune disease or a viral or bacterial infection involving unwanted IP-19 activity in a subject by administering an anti-human IP-10 antibody that comprises a heavy and light chain variable regions, wherein only the VH has the defined structure including VH sequences or three CDR amino acid sequences.

The specification discloses that an anti-IP10 antibody Eldelumab (IP10.1) was modified via scFv library optimization to improve affinity and without potential for isomerization generation associated with side-effect (e.g. see Page 70 of the specification as-filed).  Two clones showing substantially high affinity as compared to the unmodified antibody were selected and amino acid sequences of the improved antibodies were provided (e.g. see Table 1 in page 72).  
	Applicant has claimed a method of treating autoimmune disease or inflammatory disease by administering a broad genus of anti-IP-10 antibody which comprise a VH and VL wherein only three CDRs from the VH or a VH comprises the specific amino acid sequences. The instant specification provides examples concerning antibodies which comprise all six CDRs of. No examples are disclosed regarding antibodies which comprise less than six specific CDRs or an antibody with only the recited VH to match any or all VL for human IP-10 binding for treating the recited disease.
	There is insufficient written description in the specification as-filed of the claimed genus of anti-IP-10 antibody for the method for treating an inflammatory or autoimmune disease.
	It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variableregions of a given antibody, each of which consists of three different complementaritydetermining regions, CDR1,2 and 3, which provide the majority of the contact residuesfor the binding of the antibody to its target epitope. The amino acid sequences andconformations of each of the heavy and light chain CDRs are critical in maintaining theantigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., Immunology Third Edition, Garland Publishing Inc. 1997, Chapter 3, Structure of the Antibody Molecule and Immunoglobulin Genes, pages 3:1-3:11, see entire selection, reference on IDS). 
 	In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods):
     	“Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     
Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     	
For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
    
 In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     	Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence.
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding”
Thus, a skilled artisan would reasonably understand that applicant was in possession of antibodies which comprise all six CDRs, since such antibodies would comprise enough structural information to ensure that the antibodies-maintained antigen specificity for IP-10 antigen. However, the instant claims recite a genus of antibody which comprises insufficient structure to be correlated with the function of specific antigen binding as well as functional properties recited in claims 21 and 22 as discussed above and no data has been presented indicating that three isolated CDR from the heavy chain, without the light chain CDRs, the supporting structures and sequences, is sufficient to ensure binding to IP-10 to be used in a method of treating autoimmune disease or inflammatory disease. 
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

    	 In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    	Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

   	An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

   	Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.
     
Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics and corresponding makeup for the broadly claimed classes of the claimed blocking anti-CD40 antibodies as well as specificities, including blocking binding of an autoantibody to epitopes of CD40 comprising” NSQCC / ESEF having the “limitations” above, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
 AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making he claimed blocking anti-CD40 antibodies
as well as specificities, including blocking binding of an autoantibody to epitopes of CD40 comprising” NSQCC / ESEF with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

    	With respect to representative number of species, see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014). Also, see MPEP 2163 II(A)(3)(a))(ii)

     	A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
   	 Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     	Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

Here, it appears that the broad genus of antibodies claimed by applicant lacks adequate written description because there does not appear to be sufficient correlation between the structure of the antibody as presently recited and the functions of binding to human IP-10. As such a skilled artisan would reasonably conclude that applicant was not in possession of the claimed genus of compositions at the time the instant application was filed. 
     	  The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the protein broadly encompassed by the claimed invention.

      	It does not appear based upon the limited disclosure of certain structurally defined anti-IP-10 antibodies alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the antibodies.

     	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

    	 The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

     	In the absence of disclosure of relevant, identifying characteristics of the anti-IP-10 antibody, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.	
        	Therefore, there is insufficient written description for genera of the anti-IP-10 antibodies broadly encompassed by the claimed invention, other than the particular anti-IP-10 antibodies structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.



7.	Claims 2, 4, 6, 8, 10, 12, 14, 17, 19, 21, 22, 25-32, 36, 38, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

The claims are drawn to a method of treating an inflammatory or autoimmune disease or a viral or bacterial infection involving unwanted IP-19 activity in a subject by administering an anti-human IP-10 antibody that comprises a heavy and light chain variable regions, wherein only the VH has the defined structure including VH sequences or three CDR amino acid sequences.

The specification discloses that an anti-IP10 antibody Eldelumab (IP10.1) was modified via scFv library optimization to improve affinity and without potential for isomerization generation associated with side-effect (e.g. see Page 70 of the specification as-filed).  Two clones showing substantially high affinity as compared to the unmodified antibody were selected and amino acid sequences of the improved antibodies were provided (e.g. see Table 1 in page 72).  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

	The specification discloses only anti-IP-10 antibodies having all the required elements for binding human IP-10 in proposed experimental study and efficacy assessments (e.g. see page 97 of the specification as-filed).  The instant claims in their breadth encompass a method of treating any autoimmune disease, inflammatory disease, viral or bacterial infection involving unwanted IP-10 activity by administering an anti-IP-10 antibody comprising VH and VL with only defined amino acid sequence for VH or three CDRs from a VH region.  

It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variableregions of a given antibody, each of which consists of three different complementaritydetermining regions, CDR1,2 and 3, which provide the majority of the contact residuesfor the binding of the antibody to its target epitope. The amino acid sequences andconformations of each of the heavy and light chain CDRs are critical in maintaining theantigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., Immunology Third Edition, Garland Publishing Inc. 1997, Chapter 3, Structure of the Antibody Molecule and Immunoglobulin Genes, pages 3:1-3:11, see entire selection, reference on IDS). 
 	In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods):
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

	The specification does not provide sufficient guidance and directions regarding the make and use of an anti-human IP-10 antibody with only three defined CDRs from VH. Further,  pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992). 

	Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  Without sufficient guidance, the skilled artisan could not make and use the scope of the anti-human IP-10 antibody to treat the breadth of diseases and disorders, since the ability of a biological agent to be used in any and all aspect of medicine at the time the invention was made was unpredictable.  Thus, the experimentation left to those skilled in the art, is unnecessarily, and improperly, extensive and undue.

8.	No claim is allowed.

9.	The anti-human IP10 antibody comprising following sequences is free of the prior art:

	1) heavy chain CDRs1-3 of SEQ ID NOs: 13, 14, 15, respectively, and light chain CDRs of SEQ ID NO: 19, 20, and 21, respectively;

	2) VH of SEQ ID NO:16 and VL of SEQ ID NO:22;

	3) full length heavy and light chain regions comprising SEQ ID NOs: 18 and 24, respectively.

10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644